In the United States District Court
For the Middle District of North Carolina

   

)
Brian David Hill, )
Petitioner/Defendant ) Criminal Action Ne
.
Vv. ) Civil Action No. 1:17-CV-T1e
)
United States of America, )
Respondent/Plaintiff )
)
)
EMERGENCY

PETITIONER’S NOTICE OF INTERLOCUTORY APPEAL

NOW COMES the Petitioner, by and through Brian David Hill ("Brian D. Hill"),
"Petitioner", or "Hill"), that is acting pro se in this action before this Honorable
Court in the Middle District of North Carolina, and hereby respectfully moves to

file this notice of interlocutory appeal.

Notice is hereby given that Defendant/Petitioner Brian David Hill in the above
named case hereby appeal to the United States Court of Appeals for the Fourth
Circuit from an order (Document #183, “Order on Motion to Continue”) entered in
this action on July 23, 2019. Hill shall give a lawful excuse as to why such appeal

was filed untimely.
*See Fed. R. App. P. 3(c) for permissible ways of identifying appellants.

Hill’s lawful excuse for filing untimely (as of August 6, 2019) is of medical health
issues. Hill has had to attend a lot of medical appointments including those

mandated by Hill’s federal bond conditions requiring him to attend mental health

7

——

Case 1:13-cr-00435-TDS Document 187 Filed 09/12/19 Pane 1of5
appointments for Piedmont Community Services. Hill had also to attend a lot of
legal appointments for his current ongoing state appeal in Martinsville Circuit
Court Case # CR19000009-00. Hill had many appointments, some located in
Roanoke, Virginia, causing Hill to have no ability to determine if filing such an
appeal would be frivolous or worthy of attempting. Hill can provide an affidavit or
any evidence of all such appointments to the court if requested by the Court. Hill
also had appointments with social security, social services for his Medicaid, and
other appointments that could not have been avoided to permit more time to file in

a timely fashion.

Also this NOTICE OF APPEAL concerns the protection of the constitutional rights
of Hill including his right to appeal in the state court before the final supervised
release revocation hearing to protect his procedural due process right to a speedy
trial. The final revocation hearing scheduled for September 12, 2019, at 2:00PM is
an error of law and violates Hill’s right to a speedy trial in his state court trial (case
# CR19000009-00) and Hill’s right to the appeal in the Martinsville Circuit Court
in connection with the Supervised Release Violation (“SRV”). The hearing the day
thereafter violates Brian’s right to participate in his state criminal case appeal
process, violates his speedy trial rights, violates his right to cross examine the
witnesses in his state case, his right to prove that he is actually innocent (legally
innocent) of his state charge which is cause for such SRV petition for revocation,
and is a unconstitutional error of law and an abuse of discretion. This appeal needs
to be accepted and filed to protect Hill’s due process rights being deprived by the
final SRV hearing that is scheduled for the next day. This state case concerns the
actual innocence of Brian David Hill (case # CR19000009-00) and any attempt to
revoke his supervised release over a state charge that Hill is actually innocent of is

cruel and unusual punishment, creates a legal system that punishes probationers or

Z

Case 1:13-cr-00435-TDS Document 187 Filed 09/12/19 Pane 2? of 5
any criminal defendants for any charges that they are legally innocent of, and is in
contradiction to Congress’s intent when the United States Probation statute was
created. Congress never intended to create Federal Probation with an intent to
revoke probation of anybody accused of a crime that they are actually innocent of
(legal innocence is actual innocence). This creates a precedent where any criminal
defendant that makes any enemies within the Government or Law Enforcement
could face harassment by fake criminal charges and then probation can be revoked
based on fake or wrongful criminal charges. Congress never intended for Federal
Probation to be used as a mechanism to revoke those who were accused of

violating a federal, state, or local law but was actually innocent of such charge.

Respectfully filed with the Court, this the 12th day of September, 2019.

Respectfully submitted,

 

Brian D. Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

Former U.S.W.G.O. Alternative News reporter

I stand with QANON/Donald-Trump — Drain the Swamp

Brian asks Donald Trump for a full pardon of innocence, asks Qanon for help
Make America Great Again

Petitioner also requests with the Court that a copy of this pleading be served upon
the Government as stated in 28 U.S.C. § 1915(d), that “The officers of the court

3

Case 1:13-cr-00435-TDS Document 187 Filed 09/12/19 Pane 32 0f 5
shall issue and serve all process, and preform all duties in such cases. Witnesses
shall attend as in other cases, and the same remedies shall be available as are
provided for by law in other cases’’. Petitioner requests that copies be served with
the U.S. Attorney office of Greensboro, NC via CM/ECF Notice of Electronic
Filing ("NEE") email, by facsimile if the Government consents, or upon U.S. Mail.
Thank You!

CERTIFICATE OF SERVICE

Petitioner hereby certifies that on September 12, 2019, service was made by hand
delivery of the original of the foregoing:

EMERGENCY "PETITIONER’S NOTICE OF INTERLOCUTORY APPEAL"

Addressed to the Clerk of the Court in the United States District Court for the
Middle District of North Carolina, 251 N. Main Street, Winston-Salem, N.C.
27101.

Then pursuant to 28 U.S.C. §1915(d), Petitioner requests that the Clerk of the
Court move to electronically file the foregoing using the CM/ECF system which
will send notification of such filing to the following parties to be served in this
action:

 

 

 

 

Anand Prakash Ramaswamy Angela Hewlett Miller

U.S. Attorney Office U.S. Attorney Office

Civil Case # 1:17 -cv-1036 Civil Case # 1: 17 -cv-1036

101 South Edgeworth Street, 4th 101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401 Floor, Greensboro, NC 27401
Anand.Ramaswamy(@usdoj.gov angela.miller@usdoj.gov

 

This is pursuant to Petitioner's "In forma Pauperis" ("IFP") status, 28 U.S.C.
§1915(d) that "The officers of the court shall issue and serve all process, and
perform all duties in such cases ... "the Clerk shall serve process via CM/ECF to
serve process with all parties.

4

Case 1:13-cr-00435-TDS Document 187 Filed 09/12/19 Pane 4of5
 

 

Date of signing:

Seplether Ae CU:

“AS

 

Respectfully submitted,

Bein ) Hil

Signed Signed
Brian D. Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

   

I stand with OANON/Donald- Trump — Drain
the Swamp
Make America Great Again

 

dan
oS

help me

5

Case 1:13-cr-00435-TDS Document 187 Filed 09/12/19 Pane 5 o0f 5

 
